This is an appeal taken by the defendant from a judgment rendered by the trial court in conformity with the verdicts of a jury returned in a criminal action. Upon the rendition of judgment appellant gave oral notice of appeal from the judgment and from the order denying his motion for a new trial. He also filed a typewritten statement of the grounds of appeal, which included a prayer that the trial court direct the preparation of a transcript which should contain a transcription of all testimony produced during the trial, together with the instructions given by the court and those which were offered and refused. The court thereupon made its order directing the preparation of the transcript as requested. In compliance with the court's order such a transcript was prepared and filed in this court on November 7, 1933. On November 22, 1933, appellant filed a written request for an extension of time within which to prepare and file his *Page 277 
opening brief. This request was granted and the appellant was allowed until December 22, 1933, within which to file his opening brief. The cause was placed on the calendar of this court for oral argument on January 9, 1934. On the last-mentioned date appellant's counsel made written application for a further extension of time within which to file his opening brief. This request was granted and permission was accorded to appellant to file the brief at any time up to and including January 29, 1934. When the case was called for argument on January 9, 1934, appellant's counsel responded and called the court's attention to the fact that his request for the allowance of additional time had been granted and consented that the case be submitted for decision when all briefs should have been filed. The court thereupon ordered that the cause should be submitted for decision when all briefs were filed. The time within which appellant should have filed his opening brief has long since expired and no brief has been filed on his behalf. The court has accordingly submitted the cause for decision.
[1] Examination of the transcript on appeal impels us to the conclusion that appellant received a fair trial, that the court fully and correctly instructed the jury as to the law, and that the verdicts of the jury were amply justified by the evidence which was produced during the trial. We further find that no error prejudicial to appellant was committed by the trial court in the admission or rejection of evidence. Under these circumstances, affirmance of the judgment from which this appeal has been taken is required.
The judgment and order are therefore affirmed.
Barnard, P.J., and Marks, J., concurred *Page 278